Citation Nr: 0026023	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon





THE ISSUE

Entitlement to service connection for hepatitis C. 














INTRODUCTION

The veteran served on active duty from August 1966 to July 
1969.  He was a combat infantryman for more than a year in 
Vietnam. This matter comes on appeal from an October 1998 
decision by the Portland VA Regional Office.


FINDING OF FACT

The claim for service connection for hepatitis C is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for hepatitis 
C is well grounded.  38 U.S.C.A. 5107(a) (West 1991 & Supp. 
2000).
 

REASONS AND BASES FOR FINDING AND CONCLUSION


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000). 

of of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full. 
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2000).

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App.  609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of an nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).


Analysis

The veteran contends that he contracted hepatitis C from 
immunizations given prior to being shipped to Vietnam or from 
exposure to the blood of injured comrades. As noted above, he 
served in Vietnam for more than a year as a combat 
infantryman. His account of being exposed to the blood of 
wounded fellow serviceman is consistent with the 
circumstances, conditions, or hardships of such service 
within the meaning of 38 U.S.C.A. § 1154(b).  Post-service 
medical records disclose that hepatis C was initially 
identified at the time of the veteran's hospitalization from 
January to February 1995. In support of his claim, the 
veteran has submitted copies of Senate Bill S.71, introduced 
by Sen. O. Snowe on January 19, 1999, to create a presumption 
of service connection for hepatitis C; an article entitled 
"Hepatitis C" by Bill Triplett; and an article entitled 
"Hepatitis C Virus (HCV), US Veterans, and the Veterans 
Administration" by Kevin Donnelly. The Board finds that the 
above material provides sufficient evidence of a medical 
nexus between a current disability, hepatitis C, and the 
inservice exposure to human blood reported by the veteran. 
Accordingly, the claim for service connection for hepatitis C 
is well-grounded. 38 U.S.C.A. § 1110, 1154(b), 5107; 
38 C.F.R. § 3.303; Epps.


ORDER

The claim for service connection for hepatitis C is well-
grounded.


REMAND

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for hepatitis C since May 1999.  
When the requested information and any 
necessary authorization have been received, 
the RO should attempt to obtain copies of 
all pertinent records which have not already 
been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination by a specialist 
in liver disease to determine the etiology 
of the veteran's hepatitis C.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail. An opinion should be 
provided regarding the likelihood that the 
hepatitis C first identified post service in 
1995 was a consequence of inservice 
immunizations or exposure to human blood 
during combat or otherwise due to the 
veteran's period of military service.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


